Citation Nr: 1100277	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  09-01 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Shabnam Keyvan




INTRODUCTION

The Veteran served on active duty from July 1977 to July 1981.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating action in which the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri denied the benefits sought on appeal.  

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his tinnitus 
is related to noise exposure incurred during his active duty.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1131, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2009)).  The 
VCAA imposes obligations on VA in terms of its duty to notify and 
to assist claimants.  

The Board has considered the legislation regarding VA's duty to 
notify and to assist claimants but finds that, given the 
favorable action taken herein with regard to the issue of 
entitlement to service connection for tinnitus, no further 
discussion of the VCAA is required with respect to this claim.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).  

Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1131.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the injury was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, 
there must be (1) medical evidence of the current disability; (2) 
medical, or in certain circumstances, lay evidence of the in-
service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 
253 (1999)).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or disprove 
the claim.  38 C.F.R. § 3.102.  The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In accordance with 38 U.S.C.A. § 1154(a) VA must give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim to disability benefits.  Medical evidence of a 
current disability and nexus is not always required to establish 
service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence 
not requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).

Here, the Veteran claims that he was exposed to noise during 
service as an Aviation Ordnanceman aboard the aircraft carrier 
U.S.S. Nimitz (CVN 68).  An Aviation Ordnanceman is an aircraft 
armament specialist in charge of the storing, servicing, 
inspecting and handling of all types of weapons and ammunition 
carried on a Navy carrier.  According to the June 2008 Notice of 
Disagreement (NOD), the Veteran's duties took place on the flight 
line of the ship that he was aboard.  In his September 2010 
Informal Hearing Presentation (IHP), the Veteran, through his 
representative, asserts that, while delivering weapons on an 
active flight deck and performing his military duties, he was 
exposed to high levels of jet noise on a daily basis.  He 
contends that his tinnitus is causally related to his exposure to 
acoustic trauma during his military service.  

The Veteran's military records show his military occupational 
specialty was that of Aviation Ordnanceman, and that he served 
aboard the U.S.S. Nimitz (CVN 68).  Chronological Records of 
Medical Care dated in March 1979 and April 1981 reflect the 
Veteran underwent routine vision and hearing tests and was found 
physically qualified to perform the duties of an "Explosive 
Ordnance Driver."  Indeed, the Veteran's service treatment 
records reflect he was seen at sick call at the U.S.S. Nimitz 
Medical Department on several occasions.  In the December 2008 
Statement of the Case (SOC), the Decision Review Officer (DRO) 
conceded exposure to acoustic trauma in service.  Based upon this 
information and the Veteran's own reports of noise exposure, the 
Board agrees with this determination.  The question remains, 
however, whether the Veteran's reported tinnitus is related to 
the noise exposure in service.  

Despite the Veteran's report that he has experienced ringing in 
his ears since service, his service treatment records are silent 
for any complaints and diagnosis of or treatment for tinnitus.  
On his November 1976 examination conducted pursuant to his 
enlistment into the military, he denied having a history of ear 
problems and the clinical evaluation of his ears and drums was 
shown to be normal.  The Board notes that findings from the 
November 1976 audiogram (which will be discussed in greater 
detail in the remand section below) reflect that the Veteran had 
some level of hearing loss upon enlistment.  However, the Veteran 
does not maintain that he experienced ringing in his ears prior 
to service, or that his tinnitus pre-existed his service.  
Therefore, evidence of some hearing loss on his enlistment 
examination report is irrelevant with respect to his tinnitus 
claim.  

The remainder of the Veteran's service treatment records are 
clear for any reports or findings of tinnitus, and the June 1981 
separation examination shows the clinical evaluation of his ears 
and drums to be normal.  Thus, the service treatment records fail 
to establish the presence of a chronic disability in service.  
Where chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  Service 
connection may also be warranted if the competent and credible 
evidence of record establishes that the disability was incurred 
in service.  

The Veteran has stated that his tinnitus is related to his 
military service and has been present since his time in the 
military.  Thus, he has alleged a continuity of symptomatology.  

A January 2008 VA audiological consultation note reflects that 
the Veteran discussed his history of noise exposure in service 
while working on an aircraft carrier and building bombs.  He also 
reported constant tinnitus and positional dizziness during this 
treatment visit.  The evaluation resulted in a diagnosis of 
sensorineural hearing loss.  

The Veteran underwent a VA audiological examination in November 
2008 wherein he relayed a history of constant bilateral tinnitus.  
Results from the tympanometry tests showed normal mobility in the 
eardrums.  Based on his review of the medical records, discussion 
with the Veteran, and physical examination of the Veteran, the 
examiner diagnosed the Veteran with tinnitus.  In determining 
whether the Veteran's tinnitus was related to service, the 
examiner concluded that he could not resolve this issue without 
resort to mere speculation.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.  
Nevertheless, when, after considering all the evidence, a 
reasonable doubt arises regarding a determinative issue, the 
benefit of the doubt shall be given to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Initially, the Board finds that the Veteran's statements with 
respect to onset of tinnitus in service and continuity of 
symptomatology are credible.  Furthermore, the Board notes that 
tinnitus is subjective, and the kind of condition to which lay 
testimony is competent.  See Charles v. Principi, 16 Vet. App. 
370, 374 (2002) (finding Veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence requires 
facts perceived through the use of the five senses).  Competency 
of evidence differs from weight and credibility.  The former is a 
legal concept determining whether testimony may be heard and 
considered by the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno at 469; see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").  Given these definitions, the Board 
finds that the Veteran is competent to relate a history of noise 
exposure during service as well as in-service and post-service 
tinnitus.  

Accordingly, after carefully reviewing the evidence of record and 
resolving all reasonable doubt in his favor, the Board finds that 
the Veteran's current tinnitus cannot be reasonably disassociated 
from his conceded in-service exposure to loud noises.  The 
Veteran reported a history of noise exposure in service and 
constant tinnitus since service at his January 2008 VA treatment 
visit and his November 2008 VA examination.  The Board concedes 
that the Veteran was exposed to acoustic trauma in service and 
finds his assertion that he has suffered from tinnitus since his 
years in the military to be credible.  The Board also concludes 
that the November 2008 VA medical report is of limited probative 
value to the extent that no etiological opinion was provided as 
to the relationship between the Veteran's tinnitus and service.  
In any event, the Board notes that, while the November 2008 
examiner did not provide an opinion relating the Veteran's 
tinnitus to service, he has not stated in definitive terms that 
such disability is not related to his years in service.  

When considering documentation of the Veteran's duties in 
service, his conceded in-service noise exposure, and his 
competent lay assertions as to having experienced tinnitus since 
service, the Board finds that the evidence is in at least 
equipoise as to whether the Veteran's current chronic tinnitus is 
etiologically related to his active service.  Upon resolution of 
all reasonable doubt in the Veteran's favor, the Board concludes 
that service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for tinnitus is granted.  


REMAND

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2010).  The duty to assist also includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2010).  

Here, the Veteran contends that he has bilateral hearing loss due 
to acoustic trauma while serving in the Navy as an Aviation 
Ordnanceman.  In his September 2010 IHP, the Veteran's 
representative asserts that the Veteran was exposed to high 
levels of jet noise on a daily basis and that this type of 
acoustic trauma aggravated his pre-existing hearing loss.  

Every veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled in service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before 


acceptance and enrollment and was not aggravated by such service.  
38 U.S.C.A. § 1111.  History provided by the Veteran of the pre-
service existence of conditions recorded at the time of the 
entrance examination does not, in itself, constitute a notation 
of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 
238, 246 (1995).  

To rebut the presumption of sound condition under section 1111 of 
the statute for disorders not noted on the entrance or enlistment 
examination, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  VAOPGCPREC 3-
2003 (July 16, 2003).  

A presumption is an assumption of fact resulting from a rule of 
law which requires such fact to be assumed from another fact or 
group of facts found or otherwise established in the action.  
Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the 
presumption of sound condition at entrance to service cannot be 
rebutted, the fact for which the presumption stands - that is, 
that the Veteran was in sound condition at entry to service as to 
the disability for which he seeks service connection - must be 
assumed as a matter of law.  Accordingly, service connection may 
not be granted on the basis of aggravation of a preexisting 
disease or injury in such a case.  Rather, where the government 
fails to rebut the presumption of soundness under section 1111, 
the Veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner v. Principi, 370 F.3d 
1089, 1094, 1096 (Fed. Cir. 2004) (indicating that, in cases 
where the presumption of soundness cannot be rebutted, the effect 
is that claims for service connection based on aggravation are 
converted into claims for service connection based on service 
incurrence).  

Here, at the Veteran's November 1976 enlistment examination, the 
clinical evaluation of his ears and drums was shown to be normal, 
and the Veteran denied having a medical history of ear trouble.  
On the authorized audiological 

examination, the examiner found his pure tone thresholds, in 
decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
35
45
LEFT
20
15
40
35
50

In the Summary of Defects and Diagnoses section, the examiner 
made the notation "#71" referring to the number assigned to the 
Veteran's audiogram results in the examination report.  The 
examiner also assigned a "2" under "H" for hearing in the 
physical profile block on the PULHES chart.  [In a physical 
profile block on an examination report there are six categories 
(P, U, L, H, E, S), including "H" for hearing.  See Odiorne v. 
Principi, 3 Vet.App. 456, 457 (1992), quoting Para. 9-3(c)(1) AR 
40-501, Change 35 (Feb. 9, 1987) ("An individual having a 
numerical designation of '1' under all factors is considered to 
possess a high level of medical fitness and, consequently is 
medically fit for any military assignment").]  

The United States Court of Appeals for Veterans Claims (Court) 
has indicated that the threshold for normal hearing is between 0 
and 20 decibels, and that higher thresholds show some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  As 
the Veteran's left and right ears exhibited auditory thresholds 
that were greater than 20 decibels upon enlistment and because 
the examiner noted that the Veteran's hearing was defective on 
the enlistment examination report, the presumption of soundness 
does not apply, and the Board finds that the hearing loss of the 
Veteran's right and left ears preexisted his period of active 
service.

Importantly, however, service connection may still be granted for 
such a pre-existing disability if manifestations of the disorder 
in service are found to constitute aggravation of the condition.  
In this regard, the Board notes that a preexisting disability or 
disease will be considered to have been aggravated by active 
service when there is an increase in disability during service, 
unless there is clear and unmistakable evidence (obvious and 
manifest) that the increase in disability is due to the natural 
progress of the disability or disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a), (b).  

On the Veteran's June 1981 separation examination report, the 
results from the authorized audiological examination showed his 
pure tone thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
35
45
45
LEFT
35
35
45
45
55

The Veteran's post-service records reflect that he was afforded a 
VA audiological examination in November 2008.  The audiologist 
reviewed the Veteran's claims file and interviewed him regarding 
his background as well as his medical history.  The examiner 
noted that the Veteran had four years of active duty serving as 
an explosive ordnanceman.  On the audiogram, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
45
50
60
LEFT
30
25
50
75
85

Speech audiometry revealed speech recognition ability of 94 
percent in each ear.  

Based on his review of the medical records and examination of the 
Veteran, the audiologist diagnosed the Veteran with mild to 
severe sensorineural hearing loss.  In determining whether the 
Veteran's hearing loss was aggravated while he was in active 
duty, the examiner concluded that he could not resolve this issue 
without resort to mere speculation.  He then went on to state 
that acoustic trauma was conceded but that the Veteran had mild 
to moderate sensorineural bilateral hearing loss at enlistment 
and separation.  The examiner concluded that the Veteran's 
hearing loss did not progress beyond a normal progression.

In the October 2008 Compensation and Pension Exam Inquiry, the RO 
initiated a request for an audiological examination and 
instructed the examiner to answer two questions.  First, the 
examiner was asked to provide an opinion as to whether the 
Veteran's condition was aggravated while the Veteran was on 
active duty.  If his answer to this question was yes, an opinion 
was requested as to whether there was clear and unmistakable 
evidence that this condition was not aggravated beyond a natural 
progression by his military service.  

The Board finds the November 2008 opinion to be unclear.  First, 
the examiner never really states whether the Veteran's hearing 
loss was aggravated while he was on active duty but simply opines 
that it did not progress beyond normal progression.  If the 
examiner concluded that the Veteran's hearing loss was aggravated 
in service, the examiner did not follow the RO's instructions in 
discussing whether there is clear and unmistakable evidence that 
the Veteran's condition was not aggravated beyond a natural 
progression by his military service.  Furthermore, while the 
examiner appears to offer a negative opinion with respect to 
whether the Veteran's hearing loss was aggravated beyond a 
natural progression by his military service, the examiner does 
not provide a strong opinion stating as such, nor does he offer 
his reasoning or rationale for such opinion.  

The Board also finds that the November 2008 VA examination was 
inadequate in that the opinion was not clear when addressing the 
matter of the Veteran's hearing loss prior to service, and no 
rationale was provided in support of this opinion.  If the VA 
undertakes the effort to provide the Veteran with a medical 
examination, it must ensure that such exam is an adequate one.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Under the 
circumstances presented in this case, the Board finds that a new 
VA medical examination and opinion is required.  

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should schedule the Veteran for 
a VA audiological examination to determine 
the nature, extent, and etiology of his 
bilateral hearing loss.  The claims folder 
and a copy of this REMAND must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  All indicated studies or 
testing should be conducted.  The examiner 
should provide an opinion with regard to 
each question listed below.  A report 
should be prepared and associated with the 
Veteran's VA claims folder.  

a.	Does the Veteran have hearing loss in 
either his right ear or left ear?  

b.	For any current hearing loss 
disability diagnosed on examination, 
did the Veteran's pre-existing 
hearing loss undergo a permanent 
increase in severity during his 
active service, and if so, was that 
permanent increase in severity during 
service due to the natural progress 
of the condition?

If the examiner is unable to answer these 
questions without resorting to 
speculation, then he/she should provide an 
explanation as to how he/she arrived at 
that conclusion.

A clear rationale for all opinions must be 
provided and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  

2.	When the development requested has been 
completed, readjudicate the issue of 
entitlement to service connection for 
bilateral hearing loss.  If the benefit 
sought on appeal is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is certified to the Board for appellate 
review.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2010).  The appellant has the right to submit 
additional evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


